Case 1:20-cv-20887-CMA Document 1-5 Entered on FLSD Docket 02/27/2020 Page 1 of 2




                  EXHIBIT “C”




  {EXHIBIT A: }
                       Case 1:20-cv-20887-CMA Document 1-5 Entered on FLSD Docket 02/27/2020 Page 2 of 2


pr_firstname pr_lastname pr_instname pr_npi       sv_diag_nbr sv_diag2_nbr sv_diag3_nbr sv_proc_nbr sv_ymdeff sv_ymdend sv_ymdpaid sv_orig_modifier1   sv_amtcharge   sv_amtpay
IVAN         MENDOZA                 1770790057   I252        R9431                     93010       20170111 20170111   20170123                       1900           723

JMG ER      ANS         JMG ER       1235378001   Z043                                 99285       20170111   20170111   20170220                      67000          18609
PHYSICI                 PHYSICIANS
JACKSON     MEDICAL     JACKSON      1174601397   M25562     I10          R079         R450        20170111   20170111   20170213    25                123200         31600
SOUTH       CENTER      SOUTH
                        MEDICAL
                        CENTER
